UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

UNITED STATES OF AMERICA

Criminal NO. 17-CR-00472-PX-1
v.

DAWN J. BENNETT, ET AL.,

Defendants.

 

OPPOSITION TO GOVERNMENT’S MOTION FOR
PRELIMINARY ORDER OF FORFEITURE

Defendant Dawn Bennett (“Ms. Bennett”) respectfully submits this Opposition to the
Government’s Motion for Preliminary Order of Forfeiture and in support thereof avers as
folloWs:

BACKGROUND

l. Ms. Bennett Was the owner of DJB Holdings, LLC (hereinafter “DJBennett”, an
internet based company focused upon the sale of exclusive sports equipment and apparel
intended for very discriminating customers Ms. Bennett founded DJBennett in approximately
2010.

2. The company itself employed individuals and entered into contracts With
independent contractors to perform retail internet marketing.

3. On information and belief, Ms. Bennett Was the largest investor in DJBennett.

4. In addition to supplying her own funds, Ms. Bennett used a series of promissory
notes and loans from financial institutions to finance DJBennett.

5. Gn November 29, 2017, a grand jury for the District of Maryland returned a

multi-count lndictment alleging Conspiracy to Commit Securities Fraud in violation of 18 U.S.C.

§ 371, Securities Fraud in violation of 15 U.S.C. §§ 78j(b) and 78ff, Wire Fraud Conspiracy in
violation of18 U.S.C. § 1349, Wire Fraud in violation of§ 1343, Bank Fraud in violation of 18
U.S.C. § 1344, False Statements on Loan Application in violation of 18 U.S.C. § 1014, Aiding
and Abetting in violation of 18 U.S.C. § 2, and Forfeiture in violation of18 U.S.C. §§ 981 and
982, 21 U.S.C. § 853, and 28 U.S.C. § 2461.

6. On August 25, 2017, Ms. Bennett Was arrested in Santa Fe, NeW Mexico, and
made her initial appearance before the Honorable Thomas M. DiGirolamo on August 29, 2017.

7. A jury trial Was held in this matter from October 2, 2018 through and inclusive of
October 17, 2018. The jury rendered its decision on October 17, 2018.

ARGUMENT

I. Government did not Present Adequate Evidence of Loss, and, in any event, Failed to
Submit the Forfeiture Issue to the Jury.

8. Pursuant to 18 U.S.C. 2253(e), the court “shall order forfeiture of property. . .if the
trier of fact determines, beyond a reasonable doubt, that such property is subject to forfeiture.”
9. As the Government correctly noted, criminal forfeitures are governed by Rule
32.2 of the Federal Rules of Criminal Procedure. Specifically, as it pertains to this case, Rule
32.2. reads as folloWs:
5) Jury Determination.
(A) Retaining the Jury. ln any case tried before a jury, if the
indictment or information states that the government is seeking
forfeiture, the court must determine before the jury begins
deliberating Whether either party requests that the jury be retained
to determine the forfeitability of specific property if it returns a
guilty verdict.
(B) Special Verdict Form. lf a party timely requests to have the jury
determine forfeiture, the government must submit a proposed

Special Verdict Form listing each property subject to forfeiture and
asking the jury to determine Whether the government has established

the requisite nexus between the property and the offense committed
by the defendant

Federal Rules of Criminal Procedure, Rule 32.2.

10. The Forfeiture Allegation in the Superseding lndictment requests forfeiture of at
least 814,169,754 upon conviction of Counts Gne through Seventeen of the Superseding
lndictment, and the Government now seeks a money judgment against Ms. Bennett in the
amount of $14,306,842.

11. The Government argues that it established during trial that the amount of
$14,306,842 constitutes, or derived from, any proceeds Ms. Bennett obtained as a result of the
offense to which she was found guilty. This conclusion is not supported by the evidence
adduced at trial. ln fact, the Government concedes the lack of evidence by offering additional
evidence in support of the money judgment should Ms. Bennett request a hearing on the entry of
the money judgment See 11 9, Motion for Preliminary Order of Forfeiture [404].

12. Even if there is additional evidence in support of a money judgment of
$14,306,842, the Government should have submitted such evidence at trial, which it did not.

13. A vast majority of the alleged victims did not testify during the trial.

14. Furthermore, an FBI forensic accountant analyzed DJBennett.com bank records
during the time period alleged in the Superseding lndictment and investor files provided to her
by the Government in an attempt to trace proceeds of a fraud. The same FBI forensic accountant
conceded that Ms. Bennett herself transferred large amounts of personal funds to
DJBennett.com, but did not acknowledge such funds in her analysis. Restricting the tracing of
fungible goods, such as money, to a narrow time period and neglecting to observe any other in-

and output of money leaves the evidence inconclusive and unreliable

15. Having failed to submit this issue to the jury, the Government cannot now ask the
Court make the determination that a money judgment must be entered against l\/ls. Bennett in an
amount that has no evidentiary basis.

II. The Government Cannot Seize Dawn Bennett’s Property as Substitute Asset.

16. A court may order the forfeiture of property which is either (1) the proceeds
obtained as a result of the crime a defendant is convicted, or (2) property used or intended to be
used to commit the crime United Sl‘al‘es v. Herder, 594 F.3d 352, 364 (4“‘ Cir. 2010). The
burden is on the government to show by a preponderance of the evidence that the contested
property is subject to forfeiture. Id. In Herder, the United States Court of Appeals for the Fourth
Circuit adopted the “substantial connection” test:

Under the “substantial connection” test, where the government’s
theory is the property was used to commit or to facilitate the
commission of the offense of conviction, the government must

establish that there was a substantial connection between the
property to be forfeited and the offense

Id.

17. 21 U.S.C. §853 limits forfeiture to “property constituting, or derived from,
proceeds the person obtained, directly or indirectly, as the result of” the crime ln Honeycut v.
United Sl'al'es, the U.S. Supreme Court held that 21 U.S.C. § 853(a)(1) further limits forfeiture
“to property the defendant himself actually acquired as the result of the crime.” ~»-U.S. -, 137
S.Ct. 1626, 1635 (2017); See also United Stal‘es v. Chittenden, 896 F.3d 633, 637-38 (4th Cir.
2018) (citing United States v. Sexton, 894 F.3d 787, 799 (6th Cir. 2018) (describing phrase “the
person obtained” in § 853(a)(1) as “the linchpin of the Supreme Court’s decision in
Honeycutl"’)). The Supreme Court further stated that the history of forfeiture shows that it has
long been restricted to tainted property. Honeycut, 137 S.Ct. at 1634-35 (explaining that

“[t]raditionally, forfeiture was an action against the tainted property itself,” occurring

4

“independent of, and wholly unaffected by any criminal proceeding against the defendant”

(internal quotation marks and citation omitted)).

18.

Furthermore, in light of the Supreme Couit's decision in Honeycul, the Fourth

Circuit, in Chittenden, vacated the district court's decision to forfeit Chittenden's untainted,

restraint assets and held that forfeiture under 18 U.S.C. § 982(a)(2) is limited to property the

defendant acquired as a result of the crime Chittenden, 896 F.3d at 639.

WHEREFORE, based upon the foregoing, Ms. Bennett respectfully requests this Court

to deny forfeiture against Ms. Bennett, and to deny the Government’s request to treat Ms.

Bennett’s other property as substitute asset.

Respectfully submitted,

/s/ Dennis E. Bovle

 

Dennis E. Boyle (MD Bar No. 07216)
Blerina Jasari (NY Bar No. 5433867)
Adrian F. Snead (NY Bar No. 5068069)
Whiteford, Taylor & Preston LLP

1800 M St., NW, Suite 450N
Washington, DC 20036

d§)t)\"lctfhxa't j>law¢c<'_)m
b'asari'::/Zz`f=,wt ilaw,com

   

 

Telephone: (202) 659~6800
Facsimile: (202) 331-0573

Counselfor Defendanl

CERTIFICATE OF SERVICE
l hereby certify that on this 7th day of December 2018, l electronically filed the foregoing
with the Court using the Cl\/I/ECF system, which sent notification of such filing to the following

persons at the following email addresses:

Thomas Windom, Assistant U.S. Attorney
Erin Pulice, Assistant U.S. Attorney
Gregory Bernstein, Assistant U.S. Attorney
Office of the United States Attorney
6406 lvy Lane, Suite 800
Greenbelt, l\/ID 20770
thomas windom@uso’oj. gov
erin.pulz`ce@usdoj. gov
gregory bernstein@usa’oj. gov

/s/ Dennis E. Boyle
Dennis E. Boyle

 

